Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $2700 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to any party. All concur, except Harris, J., who dissents and votes for affirmance. (The judgment is for plaintiff, in an action for damages, for death of plaintiff’s intestate arising out of the negligent operation of an automobile. The order denies defendants’ motion for a new trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.